                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:17-cv-00168-FDW

BOBBY RAY GRADY,              )
                              )
                  Plaintiff,  )
                              )
vs.                           )
                              )
FNU SHORT,                    )                        ORDER
                              )
                  Defendant. )
______________________________)


       THIS MATTER is before the Court on Plaintiff’s letter [Doc. 15].

       Pro se Plaintiff Bobby Ray Grady (“Plaintiff”) is a prisoner in the custody of the North

Carolina Department of Public Safety (NCDPS) at the Maury Correctional Institution. Plaintiff

filed this action pursuant to 42 U.S.C. § 1983 [Doc. 1] and filed an Application to proceed without

prepaying the filing fee [Doc. 2]. The Court granted the Application and entered an Order

establishing a debt in the amount of the $350 filing fee and directing the correctional facility to

transmit monthly payments until the fee is paid in full. [Doc. 9]. Thereafter, Plaintiff filed a notice

of voluntary dismissal of the case. [Doc. 10].

        On November 19, 2020, Plaintiff filed the instant letter directed to the Clerk of Court in

which he advises that his father paid the remaining balance of the fee owed, but that “[a]ccording

to the enclosed account balance the court has continued to deduct 20% of [his] deposits,” which

“has resulted in a 70.00 overpayment.” [Doc. 15]. On November 20, 2020, the Court received a

cashier’s check that satisfied the $350 filing fee. [See November 20 & 25, 2020 Docket Entries].

The Court, therefore, will vacate the Order directing the correctional facility to transmit payments

and the Clerk of Court will be instructed to refund any overpayment to Plaintiff.




         Case 5:17-cv-00168-FDW Document 16 Filed 12/08/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that:

       1.       The Order waiving the initial partial filing fee and directing monthly payments from

Plaintiff’s inmate account [Doc. 9] is VACATED.

       2.       The Clerk of Court’s Financial Department is instructed to reimburse Plaintiff for

overpayment of funds that have been collected for the payment of his filing fee in this case, if any.

       3.       The Clerk is respectfully instructed to mail a copy of this Order to the Marion

Correctional Institution and to NCDPS Division of Prisons, 4260 Mail Service Center, Raleigh,

NC 27699-4260, so that withdrawals from Plaintiff’s inmate account for this case can be

terminated.

       IT IS SO ORDERED.

                                         Signed: December 7, 2020




                                                 2

            Case 5:17-cv-00168-FDW Document 16 Filed 12/08/20 Page 2 of 2
